Judgment, Supreme Court, Bronx County (Michael Gross, J.), rendered April 27, 1999, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
Contrary to defendant’s contention, no testimony was elicited that implicated him in uncharged crimes. The challenged testimony, which provided relevant background information, implicated a person other than defendant in drug activity, and the court’s curative instruction, which the jury is presumed to have followed, emphasized the fact that there was no evidence of similar activity on defendant’s part (see People v Marshall, 290 AD2d 273, lv denied 97 NY2d 757). We also conclude that defendant was not prejudiced by the absence of an advance ruling on this evidence, and the evidence was not received for its truth, but for relevant nonhearsay purposes. To the extent that defendant is raising constitutional claims, such claims are unpreserved (see People v Kello, 96 NY2d 740, 743-744), and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Tom, J.P., Andrias, Sullivan, Friedman and Marlow, JJ.